Citation Nr: 0012462	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-20 061	)	DATE
	)                                 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) September 1992 rating decision which granted 
service connection for PTSD (effective February 26, 1992, the 
date of receipt of his claim therefor), assigning it a 30 
percent rating.  

By RO decision in October 1999, the rating of the veteran's 
service-connected PTSD was increased from 30 to 70 percent, 
effective March 8, 1999, the date of most recent VA 
psychiatric examination.  The claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted disagreement with the initial rating 
assigned his PTSD in September 1992 and perfected his appeal 
as to that issue (but he did not express disagreement with 
regard to the effective date of award of service connection 
for PTSD), the propriety of the rating from effective date of 
the award through to final resolution of the issue is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by nightmares, flashbacks, intrusive memories, increased 
startle response, hypervigilance, irritability, and outbursts 
of anger and violence including toward his relatives; it has 
been productive of severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people.

2.  His PTSD symptoms are not productive of virtual isolation 
in the community, they are not totally incapacitating, and he 
is not demonstrably unable to obtain or retain employment.  



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 70 percent rating, and no more, for 
PTSD have been met from February 26, 1992, based on 
regulations in effect on the date of the award of service 
connection therefor.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 70 percent for 
PTSD under regulations in effect on and after November 7, 
1996 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of a rating in excess of 70 percent for 
his service-connected PTSD is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from a (30 
percent) rating initially assigned at the time of the 
September 1992 grant of service connection.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  As the claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

During this appeal, the rating criteria for mental disorders 
were amended and re-designated as 38 C.F.R. § 4.130 (1999), 
effective November 7, 1996.  Consistent with Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for rating mental disorders most 
favorable to the veteran must be applied.  However, even 
where the intervening regulatory change results in a 
regulation that is more favorable to the veteran, the 
effective date for an award of increased rating under newly 
amended regulation may not be earlier than the effective date 
of the Act or administrative issue (in this case November 7, 
1996).  38 U.S.C.A. § 5110(g).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by rating decision in 
September 1992, and a 30 percent rating was assigned, based 
on the veteran's service records showing exposure to combat-
related stressors during service in Vietnam, and post-service 
clinical evidence diagnosing PTSD and relating its onset to 
service in Vietnam (on psychological evaluation in January 
1992, PTSD was diagnosed and Global Assessment of Functioning 
(GAF) score 45 was assigned).

On VA psychiatric examination in March 1992, the veteran 
reported experiencing depression, anxiety, irritability, 
inability to relate to people, social isolation, and 
recurrent thoughts and recollections about Vietnam.  On 
examination, his affect was blunt; he was coherent and did 
not display disturbance in the form or content of thinking or 
signs of cognitive dysfunction.  PTSD was diagnosed.  

Private clinical records from August 1991 November 1992 
document veteran's participation in therapy due to his PTSD-
related symptoms including anxiety, outbursts of anger and 
violence, nightmares, and difficulties in employment settings 
and when interacting with others (including relatives).  

Clinical records from A. Hart, Ph.D., from December 1992 to 
December 1993 document counseling, therapy, and treatment for 
the veteran's PTSD-related symptoms and impairment while 
participating in VA vocational rehabilitation program (he 
attended college toward earning a Bachelor's degree).  An 
undated psychological evaluation report indicates that he was 
married for almost 20 years and had two children, and that he 
was unable to maintain "significant" employment since 1991.  
During the treatment, it was noted that he experienced 
anxiety, depression, hypervigilance, intrusive thoughts and 
recollections, insecurity, and difficulty controlling anger 
and violence, impairing his ability to function in an 
employment setting and at home.  In June 1993, it was noted 
that his grade point average at school was 3.25.  In 
September 1993, he reported separation from his spouse and, 
in December 1993, the parties were legally divorced 
(supported by a divorce decree of record).

In a December 1993 letter, the veteran's former employer 
indicated that he worked for the company from September to 
October 1991.

On VA psychiatric examination in February 1994, the veteran 
indicated that he participated in VA vocational 
rehabilitation program and attended college; reportedly, he 
was able to pass his classes but experienced concentration 
and adjustment impairment since his recent divorce (but he 
noted that he recently established a relationship with a new 
companion and stated that that relationship functioned well).  
He indicated that he experienced symptoms of sleep 
impairment, social isolation, anxiety, hypervigilance, 
tension, increased startle response, and irritability, noting 
that he only infrequently visited his daughter who lived in 
the same community as he did.  On examination, he had a full 
range of affect, mood was neutral, and he related his story 
in a clear and coherent fashion without evidence of though-
process disorder; he was mildly anxious throughout the 
interview.  PTSD was diagnosed, and GAF score of 70 was 
assigned.

An undated progress report from Dr. Hart, completed following 
therapy between October 1997 and August 1998, indicates that 
the veteran completed his VA vocational rehabilitation 
program, received a Bachelor's degree in education, and 
obtained employment.  Reportedly, he experienced PTSD-related 
symptoms including intrusive recollections, flashbacks, 
"intense" irritability, hostility, and withdrawal from 
successful interaction with others.  He was assigned adaptive 
level of functioning score of 78.

On March 1999 VA psychiatric examination, including a review 
of the claims file, the veteran reported experiencing 
frequent nightmares, restless sleep, flashbacks, increased 
startle response, concentration impairment, depression, low 
energy level, panic attacks, intrusive recollections, 
hypervigilance, difficulty relaxing, and social isolation.  
He indicated that he married his second spouse 3 weeks 
earlier but had "significant arguments" with his spouse and 
had trouble handling his rage; reportedly, his daughter lived 
not too far from him but their contact was described as "now 
and then."  He stated that he worked for a non-profit 
corporation doing administrative work, but felt that his PTSD 
symptoms affected his ability to handle stress effectively; 
he frequently felt frustrated, argued with his boss, was 
irritable, and had difficulty dealing with his own mistakes 
at work.  On examination, he was depressed, his manner was 
subdued, and he spoke without difficulty but generally 
without "a lot of animation."  There was no evidence of 
delusional themes or suicidal ideation.  PTSD, major 
depression, and panic disorder were diagnosed, and a GAF 
score of 35 was assigned (the GAF during the past year was 
noted as 52).  The examiner indicated that the veteran had 
"major" impairment in several areas; he had "significant" 
marital conflicts, had no friends, did not socialize, and had 
increased difficulty at work due to irritability, outbursts 
of anger, hypervigilance, concentration impairment, intrusive 
memories, low tolerance to frustration, and difficulty 
interacting with others.  

In March 1999, Dr. Hart reported that she treated the veteran 
since 1993, briefly reviewing his pertinent history of PTSD-
related impairment (in both occupational and social 
settings).  Reportedly, he was employed by a social service 
program where he was able to use his educational and 
vocational skills and background; his employer was reportedly 
supportive, understood his PTSD-related impairment, and 
allowed him "a great deal of" flexibility at work.  Dr. 
Hart stated that he continued to experience PTSD-related 
problems including marked startle response, hypervigilance, 
intrusive memories, chronic anger and bitterness, and "very 
limited social contacts," but noted that he recently re-
married and enjoyed the love and support of his spouse and 
adult children; she noted that the level of his adaptive 
functioning was 70.  

As indicated above, the rating criteria under which mental 
disorders are rated were amended during the pendency of this 
appeal, effective November 7, 1996.  The RO rated the 
veteran's claim under the "new" and "old" criteria for 
rating service-connected PTSD (see April 1997 supplemental 
statement of the case).  By a decision in October 1999, the 
rating of that disability was increased from 30 to 70 
percent, effective from March 8, 1999, the date of the most 
recent VA psychiatric examination, under the criteria in 
effect prior to November 7, 1996, 38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Under Diagnostic Code 9411 in effect prior to November 7, 
1996, a 70 percent rating for PTSD is warranted if the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.

Under Diagnostic Code 9411 in effect on and after November 7, 
1996, a 70 percent rating is warranted if there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent schedular 
rating is warranted under the "new" Code 9411, where there 
is total occupational and social impairment, due to symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal hygiene); disorientation to 
time and place; memory loss for names of close relatives, own 
occupation, or own name.

On close review of the file, the Board finds that the 
evidence supports a 70 percent rating of the veteran's 
service-connected PTSD, and no more, under the criteria in 
effect prior to November 7, 1996, effective from the date of 
the award of service connection therefor (February 26, 1992), 
as the evidence reflects that there is severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people.  38 C.F.R. § 4.132, Code 9411.  
The evidence, as discussed above, reveals that the veteran 
manifests PTSD symptoms such as anxiety, nightmares, 
flashbacks, hypervigilance, increased startle response, 
social isolation, and outbursts of anger and violence; his 
marriage of some 20 years terminated in December 1993, 
apparently at least in part due to his PTSD-related symptoms 
of short temper, anger, and violence toward the spouse; he 
has two adult children and, although one of them appears to 
live in his community, he does not appear to have a regular 
contact with her. 

The evidence of record documents frequent counseling and 
therapy to help the veteran cope with his PTSD-related 
disability and to allow him to function in occupational and 
social settings.  Although he appears to have successfully 
completed the VA vocational rehabilitation program, received 
a college degree in education, and is now employed by an 
employer who has at least some insight into his disability 
and allows him flexibility at work, he has continued to 
exhibit PTSD symptoms which are productive of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people.  Despite his apparent 
motivation to complete his vocational rehabilitation program 
and to find steady employment, he has manifested symptoms of 
intrusive memories, flashbacks, increased startle response, 
hypervigilance, social isolation, irritability and short 
temper, and outbursts of anger and violence.  In 1993, he and 
his spouse of 20 years divorced, apparently at least in part 
due to his PTSD-related impairment; he does not maintain 
regular contact or relations with his children; he does not 
have friends; on VA psychiatric examination in March 1999, it 
was noted that he recently married his second spouse but, 
only 3 weeks after the marriage, they already appeared to 
have problems and had significant arguments because of his 
rage; he appears to have difficulty handling stress at work, 
is frequently frustrated and irritable, has difficulty 
dealing with his own mistakes, and argues with his boss.  

The Board notes that the veteran's GAF scores have ranged 
from 35 to 78 in the years since 1992.  However, his ability 
to effectively interact with other people does not appear to 
have suddenly deteriorated in March 1999 (the currently 
assigned effective date for 70 percent rating for his PTSD).  
The entirety of the evidence prior to March 1999 indicates 
that symptoms including irritability, short temper, outbursts 
of anger and violence, social isolation, and difficulty 
interacting with people have been productive of severe 
impairment since the effective date of the award of service 
connection for PTSD (February 26, 1992); the same symptoms 
(including irritability, anger, and rage) which are 
productive of problems in the relationship with his current 
spouse, were productive of problems (culminating in divorce) 
in his prior marital relationship.  Therefore, resolving the 
benefit of the doubt in his favor, the Board believes that 
the rating criteria for a 70 percent rating under Code 9411 
have been met from the date in 1992 of the initial award of 
service connection for PTSD.  38 C.F.R. § 3.102.

However, the evidence of record does not support an 
evaluation in excess of 70 percent for the veteran's service-
connected PTSD under the "old" or "new" Code 9411.  Under 
the "old" Code 9411 criteria, although his PTSD symptoms 
are productive of severe impairment, as discussed in detail 
above, the attitudes of all contacts except the most intimate 
are not so adversely affected as to result in virtual 
isolation in the community, he is not totally incapacitated 
by his psychoneurotic symptoms, and he is not demonstrably 
unable to obtain or retain employment (e.g. despite his PTSD 
symptoms and impairment, he completed the VA vocational 
rehabilitation program, earned a college degree, and found 
suitable employment).

Utilizing the criteria of the "new" Code 9411 and for 
reasons discussed in detail above, the evidence does not 
indicate that he is totally incapacitated socially and 
occupationally (e.g. he successfully completed college 
education and found employment); there is no evidence of 
gross impairment in thought process or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Overall, the 
evidence does not suggest that a rating greater than 70 
percent for the service-connected PTSD is warranted.



	(CONTINUED ON NEXT PAGE)








ORDER

A rating of 70 percent (and no more) for PTSD, effective 
February 26, 1992 is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

